FILED
                            NOT FOR PUBLICATION                                SEP 6 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SATPAL SINGH,                                     No. 08-74119

              Petitioner,                         Agency No. A088-558-065

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                         **
                            Submitted August 11, 2011

Before: THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Satpal Singh, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction pursuant to 8 U.S.C. § 1252. Because the BIA “conducted its own

review of the evidence and law rather than simply adopting the immigration

judge’s decision . . . our review is limited to the BIA’s decision, except to the

extent the IJ’s opinion is expressly adopted.” Hosseini v. Gonzales, 471 F.3d 953,

957 (9th Cir. 2006) (internal quotation marks and citations omitted). Reviewing

the BIA’s decision to deny asylum, withholding of removal, and CAT relief for

substantial evidence, Kumar v. Gonzales, 444 F.3d 1043, 1049 (9th Cir. 2006), we

deny Singh’s petition in its entirety.

      The BIA held that Singh did not experience past persecution in India

because he had failed to establish a nexus between the harm he allegedly suffered

and a protected ground under the Immigration and Nationality Act (“INA”), 8

U.S.C. § 1101(a)(42)(A). This finding is supported by substantial evidence,

because Singh did not convincingly show that the police detained him on account

of religion or imputed political opinions, see Sangha v. INS, 103 F.3d 1482, 1489

(9th Cir. 1997), or that the Naxalites’ treatment of him rose to the level of

persecution, as defined in the INA, see Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.

1995). Additionally, the BIA’s determination that Singh did not establish a well-

founded fear of future persecution is supported by substantial evidence, because he

failed to “adduc[e] credible, direct, and specific evidence in the record of facts that


                                           2
would support a reasonable fear of persecution.” Gu v. Gonzales, 454 F.3d 1014,

1019 (9th Cir. 2006) (internal quotation marks and citations omitted).

      Because Singh failed to establish eligibility for asylum, “it follows that [he]

cannot meet the more stringent standard of withholding of” removal. Prasad v.

INS, 47 F.3d 336, 340 (9th Cir. 1995). Similarly, substantial evidence supports the

agency’s denial of relief under CAT, because Singh has not presented evidence

that shows he will more likely than not be tortured if removed to India. Nahrvani

v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                          3